Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20  are allowed.
	Claims 1-20 are considered allowable since when reading the claims in light of the specification none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including “trigger capture of first media of a video of a user, detecting a facial expression change based on a first preset condition or a gesture based on a second preset condition; sending the detected information to a server as key information, receiving second media information in response to the key information; performing video synthesis on the first and second media information such that the second media information is displayed with the first media information in association with the detected facial expression change or gesture of the user”.  Claim 9, 17 recites similar limitations 
	The closest prior art (Franklin) teaches detecting facial expression changes.  The next prior art Batiache discloses modifying video based on facial expression changes.   None of these references disclose “trigger capture of first media of a video of a user, detecting a facial expression change based on a first preset condition or a gesture based on a second preset condition; sending the detected information to a server as key information, receiving second media information in response to the key information; performing video synthesis on the first and second media information such that the second media information is displayed with the first media information in association with the detected facial expression ”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL H HONG/Primary Examiner, Art Unit 2426